Citation Nr: 0504336	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected bronchitis from 100 percent to 30 percent 
disabling was proper.

2.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which implemented a proposed reduction 
in the disability rating for the veteran's bronchitis from 
100 percent to 30 percent disabling, effective January 1, 
2000.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in October 
2003 it was remanded to the RO for further development, to 
include obtaining additional VA treatment records, which has 
since been accomplished.  The case is now before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The disability rating for the veteran's service-connected 
bronchitis had been in effect for less than five years at the 
time it was reduced.

3.  The totality of the evidence, including the results of a 
VA examination in May 1999 and pulmonary function testing in 
July 1999, demonstrate an improvement in the severity of the 
veteran's bronchitis.

4.  The results of recent pulmonary function testing of the 
veteran generally fall within the numerical ranges 
contemplated for a 30 percent rating.



CONCLUSIONS OF LAW

1.  The RO properly reduced the rating for the veteran's 
bronchitis from 100 percent to 30 percent disabling. 38 
U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 6600 (2004).

2.  The schedular criteria for an evaluation in excess of 30 
percent for bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.97, Diagnostic Code 6600 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claims were filed in March 1998, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, as well 
as notice of the specific legal criteria necessary to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in August 1999, in the statements of the case (SOC) issued in 
January 2000, in the supplemental statements of the case 
(SSOCs) issued in February 2000, July 2000, May 2003, August 
2003 and November 2004, in the Board remand dated in October 
2003, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in May 2003 and April 2004, the RO advised 
the veteran of the recent enactment of the VCAA, and provided 
him with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including repeated pulmonary function testing and 
chest x-rays, medical statements from VA physicians, and 
several personal statements made by the veteran in support of 
his claims.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claims and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 and 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated, 
and SSOCs were provided to the appellant in August 2003 and 
again in November 2004.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Indeed, the 
appellant has submitted numerous statements to VA showing why 
he believes he is entitled to restoration of the 100 percent 
rating for bronchitis and a rating in excess of 30 percent 
for this disability.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.   

I.  Rating Reduction Issue

The veteran claims that the 100 percent evaluation initially 
assigned for his bronchitis disability should be restored to 
reflect the current severity of his respiratory 
symptomatology.  He asserts that he experiences continuous 
respiratory symptoms including wheezing, shortness of breath, 
dyspnea on exertion, and productive cough, and states that he 
has to sit and rest after walking up one flight of stairs.

In considering the veteran's claim for restoration of his 100 
percent rating for his service-connected bronchitis, the 
Board notes that the veteran was initially notified of the 
RO's proposed reduction in the evaluation for said disorder 
in a rating decision dated in August 1999.  The Board finds 
that this rating decision and its accompanying cover letter 
complied with the provisions of 38 C.F.R. § 3.105(e), which 
requires, inter alia, notification of the proposed reduction 
in evaluation, a statement of the facts and reasons for such 
reduction, such as recent improvement in physical condition, 
and an opportunity to submit evidence indicating that the 
reduction should not be made.  The Board further notes that 
since the veteran's 100 percent rating for this disorder had 
not been in effect for at least five years, the provisions of 
38 C.F.R. § 3.344(a), which sets forth certain regulatory 
requirements which must be complied with before evaluations 
which have been in effect for five or more years may be 
reduced, is not for application.  See 38 C.F.R. § 3.344(c), 
Brown v. Brown, 5 Vet. App. 413, 417 (1993).

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulation, 38 
C.F.R. § 3.344 (2004).  This regulation provides that 
sections (a) and (b) should be applied in cases in which the 
RO reduced an evaluation that had continued at the same level 
for five years or more; section (c) should be applied if the 
RO reduced an evaluation that had been in effect for less 
than five years.  Since, in this case, in reducing the 100 
percent evaluation, the RO reduced an evaluation that had 
been in effect for less than five years, section (c) is 
applicable.  Under 38 C.F.R. § 3.344(c), reexaminations 
disclosing improvement of a condition warrant a reduction in 
the evaluation assigned the condition.

In the case of Brown v. Brown, 5 Vet. App. at 417, the Court 
identified general regulatory requirements which are 
applicable to all rating reductions, including those which 
have been in effect for less than five years.  Pursuant to 38 
C.F.R. § 4.1, it is essential, both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.  Brown, 5 Vet. App. at 
420.  Similarly, 38 C.F.R. § 4.2 (2004) establishes that 
"[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of the disability present."  Id.  The 
Court has held that these provisions "impose a clear 
requirement" that rating reductions be based on the entire 
history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 (2004) provides that when any 
change in an evaluation is to be made, "the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms."  Id., 5 Vet. App. at 420-421.  In 
light of these provisions, 

...the RO and Board are required in any 
rating-reduction case to ascertain, based 
on the entire recorded history of the 
condition, whether the evidence reflects 
an actual change in the disability and 
whether the examination reports 
reflecting such change are based upon 
thorough examinations.

Id., 5 Vet. App. at 421 (citation omitted).

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10 
(2004), a rating reduction may not be based solely on the 
fact that an improvement has actually occurred, but also on 
whether the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  Id.

Pursuant to the provisions of Diagnostic Code 6600, the 
general rating schedule for chronic bronchitis, a 10 percent 
disability rating is assigned for forced expiratory volume in 
one second (FEV-1) of 71- to 80-percent predicted; or FEV- 
1/forced vital capacity (FVC) of 71 to 80 percent; or 
diffusion capacity of carbon monoxide, single breath 
(DLCO)(SB) 66- to 80-percent predicted.  A 30 percent 
evaluation is granted for a disability showing FEV-1 of 56 to 
70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 56 to 65 percent predicted.  A 60 percent 
disability rating is warranted for a disability showing FEV-1 
of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Finally, a 100 rating evaluation 
is granted for a disability showing FEV-1 less that 40 
percent of predicted value; or the ratio of FEV-1/FVC less 
than 40 percent; or DLCO (SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or ventricular hypertrophy; 
or pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97 
(2004).

The evidence on which the original 100 percent rating was 
based includes the veteran's service medical records and the 
report of an April 1998 VA examination.  The veteran's 
service medical records showed that the veteran had 
complained of chest pains, shortness of breath, coughing, 
wheezing, and other respiratory complaints on multiple 
occasions in service, with diagnoses of restrictive airway 
diseases including upper respiratory infections, bronchitis, 
and possible asthma during service.  The April 1998 VA 
examination report indicated that the veteran's lungs were 
clear to auscultation and percussion, and no pulmonary 
infiltrate, pleural effusion, or pneumothorax was found on x-
ray of the veteran's chest.  The veteran reported that he had 
smoked cigarettes since age 17.  Pulmonary function testing 
revealed that the veteran's Forced Expiratory Volume in one 
second (FEV-1) was 38 percent of predicted and the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) was 33 percent of predicted.  Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO)(SB) was 69 percent of predicted.  A severe 
obstructive ventilating defect with evidence of air trapping 
was present, and the examiner rendered a diagnosis of 
recurrent bronchitis with abnormal pulmonary function tests.

In May 1999, the veteran underwent an additional VA 
respiratory disorders examination.  It was noted that a 
review of the veteran's claims file showed complaints of 
frequent colds, coughs, and sore throats which had continued 
since the veteran's discharge from service, and which had 
been diagnosed as chronic bronchitis.  The veteran reported 
that he was unable to work because he had chest pain over the 
left chest area which increased when coughing.  He stated 
that coughing produced sputum, and intermittent treatment 
with antibiotics had not stopped his bronchitis from 
recurring.  He stated that he had to sit and rest after 
walking up one flight of stairs, and that he had more bouts 
of bronchitis in the winter.  He reported that he did not 
currently smoke cigarettes and had stopped smoking in June.  
Upon examination, the veteran's lungs showed some scattered 
wheezes bilaterally, more in the left lung than in the right.  
The veteran coughed whenever he breathed deeply, and some of 
the wheezing cleared after coughing.  After walking up and 
down the hallway three times, the veteran did not appear to 
the examiner to be out of breath, although the veteran stated 
that he was tired and out of breath.  A chest x-ray was 
normal.  The examiner rendered a diagnosis of chronic 
bronchitis, ongoing, with coughing, wheezing, and 
intermittent acute flares, with chest x-ray within normal 
limits.

It appears from a notation on the examination report that the 
veteran failed to report for his pulmonary function test 
scheduled in conjunction with the May 1999 examination, but 
that he was subsequently re-scheduled for pulmonary function 
testing which he did attend, since a report of the results of 
such testing conducted in late July 1999 are of record.  The 
technician who administered this test noted that the veteran 
had a 20-year history of smoking cigarettes.  This testing 
revealed that the veteran's FEV-1 was 62 percent of predicted 
and the FEV-1/FVC ratio was 90 percent of predicted.  The 
(DLCO)(SB) was not reported.

Initially, the Board observes that a review of the April 1998 
and July 1999 results of pulmonary function testing reveals 
that in both instances, only the results of pre-
bronchodilator therapy testing were reported.  Amended 
diagnostic code 6600 is not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  The supplementary information 
published with promulgation of the amended rating criteria 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  61 Fed. Reg. 46723 (1996).   See 61 
Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary 
function after bronchodilation).  However, the Board observes 
that, in this case, the veteran has not been prejudiced by 
VA's consideration of pre-bronchodilator therapy results in 
evaluating his claim, since post-bronchodilator therapy 
results would be, at worst, of the same severity as, or, more 
likely, less severe than, the results obtained prior to 
bronchodilator therapy.  Id.  ("The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary 
functioning after optimum therapy.  The results of such tests 
reflect the best possible functioning of an individual...").  
See also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) (a 
veteran is not prejudiced when the RO accords the claimant 
greater consideration than his claim in fact warrants under 
the circumstances.).  In any case, the Board notes that the 
RO used pre-bronchodilator therapy testing results both in 
determining that the veteran was entitled to a 100 percent 
rating and again in determining that he was subsequently 
entitled to a 30 percent rating, and thus used the same 
standard in both determinations.

After review of the evidence, the Board concludes that the 
totality of the evidence demonstrated an improvement in the 
severity of the veteran's bronchitis, and that reduction to a 
30 percent evaluation under Diagnostic Code 6600 was 
warranted. The May 1999 VA examination report appears 
thorough, and a pulmonary function examination was conducted 
to compare with the April 1998 examination results. The 
changes were noted, and the significant improvement in both 
FEV-1 and the FEV-1/FVC ratio were reported.  The FEV-1 
results warranted a 30 percent rating, while the FEV-1/FVC 
results warranted no more than a noncompensable rating.  
Although DLCO (SB) values were not specifically reported at 
that time, the examiner noted that the veteran's chest x-ray 
was normal.  Notably, at that time, his general physical 
examination was unremarkable save for some scattered 
wheezing, some of which cleared with coughing.  Although the 
veteran stated that he was out of breath following walking up 
and down the hallway three times, the examiner noted that his 
own observations contradicted the veteran's report.  In light 
of the symptoms on examination and pulmonary function test 
results, the Board finds that the reduction was warranted.

In summary, the preponderance of the evidence supports a 
finding that there was an improvement in the disability so as 
to warrant a reduction in the disability rating from 100 
percent to 30 percent.  Comparing the findings of the April 
1998 VA examination with those of the May 1999 VA examination 
(and the associated July 1999 PFT results), the Board finds 
that the veteran's service-connected bronchitis improved to 
such an extent that a reduction in the evaluation assigned to 
that disability from 100 percent to a 30 percent evaluation 
was warranted, and that the RO's rating reduction was proper.

II.  Increased Rating Issue

The veteran has also claimed entitlement to an increased 
rating for his bronchitis, currently evaluated as 30 percent 
disabling.  In accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

In addition to the VA examination reports and PFT results 
detailed above, other evidence relevant to the level of 
severity of the veteran's bronchitis includes the results of 
PFT conducted in March 2000, June 2001, September 2002 and 
June 2004.  The Board observes that the veteran's claims file 
contains two versions of most of these reports, and that the 
FEV1 "percent of predicted" number is somewhat different in 
each of the two versions for each date.  Indeed, 
clarification of this discrepancy was one of the bases for 
the Board's October 2003 remand.  Upon receipt of the most 
recent versions of these PFT reports, it now appears that the 
discrepancy has occurred because while the actual FEV1 
results recorded were identical in both versions, the second 
version is updated to contain a "race correction on 
predicted values" for certain tests, including FEV1, thus 
changing somewhat the final "percentage of predicted" 
number.  The Board will use the updated and corrected version 
for each date in its analysis.  

At the time of the March 2000 PFT, the veteran's FEV-1 was 56 
percent of predicted.  The actual FEV-1/FVC ratio was 77, or 
94 percent of the predicted value of 82.   The (DLCO)(SB) was 
not reported, as the patient was "unable to do DLCO test."  
The examiner noted that the results were poorly reproducible, 
and that the "Pulmonary function tests are uninterpretable 
due to poor patient effort."  Final diagnosis was of chronic 
bronchitis.

The veteran again underwent PFT in June 2001.  At that time, 
the veteran's FEV-1 was 57 percent of predicted.  The actual 
FEV-1/FVC ratio recorded was 76, which is 95 percent of the 
predicted value of 80.  The Board observes that the examiner 
stated that veteran's "FEV1/FVC is normal."  It appears 
that the (DLCO)(SB) was not recorded.  Once again, the 
examiner reported "poor reproducibility and lack of 
sustained effort."

At the time of PFT in September 2002, the veteran's post-
bronchodilator FEV-1 was 59 percent of predicted.  His actual 
FEV-1/FVC was 84, although a predicted value was not given.  
The veteran's DLCO(SB) was 43 percent of predicted. Yet 
again, the examiner stated there was poor reproducibility and 
efforts from the veteran.

Most recently, the veteran again underwent PFT in June 2004.  
At that time, the veteran's FEV-1 was 63 percent of 
predicted.  His actual FEV-1/FVC was 91, although predicted 
value was not given.  DLCO(SB) was not provided.  Once again, 
the examiner stated that "Pulmonary function tests today 
again have variable effort and short exhalation and are 
uninterpretable."  The examiner commented that the veteran's 
diagnosis of obstructive lung disease was "difficult to 
verify on PFT's due [to] consistent difficulty in performing 
the studies which date[] back almost 4 years."  However, the 
examiner noted that the veteran's clinical examination and   
x-rays were normal.  He stated that the veteran did not 
require any pulmonary follow-up, and that he was receiving 
appropriate medication for his presumed diagnosis.  He stated 
that he would not intensify treatment at this point "as the 
diagnosis is by no means clear."

The veteran's bronchitis has been evaluated as 30 percent 
disabling under DC 6600, pursuant to which the severity if 
chronic bronchitis is evaluated.  As indicated previously, 
under DC 6600 a 10 percent disability rating is assigned for 
FEV-1 of 71- to 80-percent predicted; or FEV- 1/FVC of 71 to 
80 percent; or DLCO(SB) of 66- to 80-percent predicted.  A 30 
percent evaluation is granted for a disability showing FEV-1 
of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) 56 to 65 percent predicted.  A 60 
percent disability rating is warranted for a disability 
showing FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Finally, a 100 
rating evaluation is granted for a disability showing FEV-1 
less that 40 percent of predicted value; or the ratio of FEV-
1/FVC less than 40 percent; or DLCO (SB) less than 40 percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart failure); or 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
See 38 C.F.R. § 4.97 (2004).

A review of the evidence detailed above reveals that the 
veteran's FEV-1 has been, at all times in recent years, 
measured at a level that corresponds to a 30 percent rating 
under DC 6600.  The FEV-1/FVC ratio has consistently been 
well in excess of that required for even a minimum 
compensable 10 percent rating under DC 6660.  The only time 
that PFT testing has produced a result which corresponds to a 
rating in excess of 30 percent under DC 6600 is in September 
2002, at which time the veteran's DLCO(SB) was 43 percent of 
predicted, which corresponds to a 60 percent rating.  
However, the Board observes that these results, like the 
results of every PFT conducted in recent years, were noted to 
be poorly reproducible due to "poor efforts" from the 
veteran, and that a repeat study was recommended due to the 
unreliability of these results.  Thus, in consideration of 
the fact that only a single reading on a single test in 
recent years has corresponded to a rating in excess of 30 
percent, and the fact that, in all cases, the results have 
been noted to be either, at best, unreliable or, more 
frequently, actually uninterpretable due to "poor effort" 
from the veteran, the Board finds that an increased rating in 
excess of the 30 percent rating currently in effect is not 
warranted by the evidence.  This is particularly so in light 
of the comments by a physician at the time of the most recent 
VA pulmonary consultation in June 2004, at which time it was 
noted that even the current existence of any obstructive lung 
disease was questionable due to the veteran's lack of effort 
during repeated PFT testing, and the fact that both clinical 
and x-ray examinations of the veteran's lungs were 
"currently normal."

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

The reduction in the rating for the veteran's service-
connected bronchitis from 100 percent to 30 percent disabling 
was proper, and the claim for restoration of the 100 percent 
rating is denied.

An increased rating for the veteran's bronchitis, currently 
evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


